Title: From George Washington to Robert Stewart, 8 December 1755
From: Washington, George
To: Stewart, Robert



[Alexandria, 8 December 1755]
To Captain Robert Stewart, at Winchester.

You are hereby required to take charge of the Recruits sent to Winchester by Captain Gist, whose Son you must order to proceed immediately and join his Father.
Captain Gist this day received one hundred pounds to recruit with; and the same Orders that were given to the other Officers on the 3d instant. &c.

G:W.
Alexandria: December 8th 1755.    

